DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/16/2021 to the Office Action mailed on 11/24/2020 is acknowledged.
 
Claim Status
Claims 1-3, 5, 9, and 16-23 are pending. 
Claims 1 and 16 are currently amended.
Claims 7 and 8 are canceled claims 4, 6, and 10-15 were previously canceled.
Claims 22 and 23 are newly added.
Claims 1-3, 5, 9, and 16-23 have been examined.
Claims 1-3, 5, 9, and 16-23 are rejected.

Priority
	Priority to application 62/772878 filed on 11/29/2018 is acknowledged.

Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
	The rejection of claims 7 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Pantic et al. (US Patent 5314882, Published 05/24/1994) is moot since the claims are canceled. 
	The rejection of claims 1-3, 5, 9, and 16-21 under 35 U.S.C. 102(a)(1) as being anticipated by Pantic et al. (US Patent 5314882, Published 05/24/1994) are withdrawn in view of the amendment to the claims. 
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US Patent 6458387 B1, Published 10/01/2002) in view of Tribble et al. (US Patent 4123519, Published 10/31/1978).
The claims are directed to a method of inducing permanent sterility in animal that is a female dog, comprising administering estradiol in an effective amount that is 1mg/kg to about 100mg/kg in slow release formulation comprising a polymer, wherein the release over a period of weeks.
Scott et al. teach forming sustained release microspheres (abstract). A preferred embodiment comprises forming incorporating estradiol into microspheres comprising polyethylene glycol, polyvinyl pyrollidone, and human serum albumin and injected into five dogs (column 39, lines 25-67). The release of the estradiol occurred over 25 days, which is greater than 2 weeks (Fig. 10 and Fig. 11).  The microspheres have pores and comprise a mixture of a protein with a water soluble polymer (column 4, lines 15-40). 
Scott et al. lacks a teaching wherein the composition is administered for permanent sterility. 
Tribble et al. teach estradiol is couple to a protein and injected into female canines to sterilize the animal (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to couple estradiol to a protein and inject to a female canine and have a reasonable expectation of success. One would have been motivated to do so in order to provide a means to sterilize a female dog and have the estradiol release over a matter of weeks. For the foregoing reasons the instant claims are rendered obvious by the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ALI SOROUSH/Primary Examiner, Art Unit 1617